                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHN DOE,                                          Case No. 16-cv-05195-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER
                                                  v.
                                   9
                                                                                            Re: Dkt. No. 70
                                  10     COUNTY OF SONOMA et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The parties’ familiarity with the record is assumed. Pro se plaintiff John Doe’s complaint

                                  14   was dismissed with leave to amend the federal claims alleged against the Sonoma County

                                  15   defendants. Dkt. No. 67. Doe timely filed an amended complaint. Dkt. No. 68. The Sonoma

                                  16   County defendants have moved to dismiss the amended complaint under Federal Rule of Civil

                                  17   Procedure 12(b)(6) for failure to state a claim. Dkt. No. 70. The Court found the motion suitable

                                  18   for a decision on the papers pursuant to Civil Local Rule 7-1(b). Dkt. No. 73. Dismissal is

                                  19   granted.

                                  20          The amended complaint is essentially identical to the original complaint that did not allege

                                  21   a cognizable federal claim against the county defendants. Doe did not add any new facts to

                                  22   plausibly show that the county defendants acted pursuant to a pattern, practice or policy sufficient

                                  23   to state a Section 1983 claim. See Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S.

                                  24   658, 694 (1978). Consequently, the federal claims in the amended complaint cannot go forward.

                                  25   In the absence of a viable federal claim, the Court declines to exercise supplemental jurisdiction

                                  26   over Doe’s state law claims. See 28 U.S.C. § 1367(c)(3).

                                  27          The only remaining issue is whether leave to amend should be granted again. Doe says

                                  28   that he can add allegations showing that he was detained without probable cause. Dkt. No. 71 at
                                   1   7. But that would not help to establish a pattern or practice for Section 1983 purposes, and in any

                                   2   event it is not clear why Doe didn’t include those allegations in the pending amended complaint.

                                   3   Consequently, even with an extra measure of liberality afforded to Doe as a pro se litigant, the

                                   4   Court concludes that further amendment would be futile, and so the federal claims are dismissed

                                   5   with prejudice. See Nguyen Gardner v. Chevron Capital Corp., No. 15-CV-01514-JD, 2016 WL

                                   6   7888025, at *2 (N.D. Cal. July 19, 2016), aff’d, 715 F. App’x 737 (9th Cir. 2018). The state law

                                   7   claims are dismissed without prejudice, and Doe is free to bring them in California state court.

                                   8   See Doe v. Sempervirens Mental Health Facility, No. 14-CV-00816-JD, 2015 WL 4238242, at *5

                                   9   (N.D. Cal. July 13, 2015) (quoting Freeman v. Oakland Unified Sch. Dist., 179 F.3d 846, 847 (9th

                                  10   Cir. 1999)).

                                  11          IT IS SO ORDERED.

                                  12   Dated: December 20, 2019
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                    JAMES DONATO
                                  15                                                                United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
